Filed 9/16/20 P. v. Reyes CA2/6
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                           DIVISION SIX


THE PEOPLE,                                                     2d Crim. No. B297101
                                                             (Super. Ct. No. 2018002717)
     Plaintiff and Respondent,                                    (Ventura County)

v.

JONATHAN REYES,

     Defendant and Appellant.



             Jonathan Reyes (aka Swifty), an active Surtown
Chiques gang member, was convicted by jury of conspiracy to
commit assault with a firearm (count 1; Pen. Code, § 182, subd.
(a)(1))1 and unlawful transfer of a firearm (count 2; § 27545) with
gang enhancements (§ 186.22, subd. (b)). Appellant admitted two
prior strike convictions (§§ 667, subds. (c)(1) & (e)(1), 1170.12,
subds. (a)(1) & (c)(1)) and a prior serious felony conviction (§ 667,
subd. (a)(1)) but was not advised of and did not waive his
constitutional rights. (See In re Yurko (1974) 10 Cal.3d 857, 863.)

          1   All statutory references are to the Penal Code.
The trial court sentenced appellant to 19 years state prison based
on the following sentence calculation: On count 1 (conspiracy to
commit armed assault), a six-year, second strike term plus five
years on the gang enhancement and five years on the prior
serious felony conviction for a total term of 16 years; on count 2
(unlawful transfer of a firearm), a consecutive two-year term plus
one year on the gang enhancement.
             Appellant appeals, contending that the prior strike
and prior conviction enhancements must be reversed because
appellant was not advised and did not waive of his constitutional
right. (See People v. Mosby (2004) 33 Cal.4th 353, 360 (Mosby).)
The Attorney General agrees. Appellant further argues, and the
Attorney General agrees, that the trial court erred in not staying
the three-year sentence on count 2 (unlawful transfer of a
firearm) pursuant to section 654. We reverse the prior strike and
prior serious felony conviction enhancements and remand for
retrial and resentencing. On resentencing, the trial court shall
stay the sentence on count 2 pursuant to section 654.
                   Facts and Procedural History
             On November 15, 2017, appellant and fellow gang
member Pablo Cruz (aka Lil Clumsy) picked up a third gang
member and drove around Oxnard. Cruz saw what he believed
were rival Colonia gang members in a van driving through the
neighborhood. Cruz yelled “Surtown!” Shots were fired at
appellant’s car and appellant was shot in the chest. Cruz
protested: “‘[W]e can’t let this shit fly. Like they just straight
blasted us in our own hood. Nah, fuck that. We got to get ‘em.’”
             Appellant texted fellow gang member Joseph Tamayo
(Maniac) and got an AR-15 rifle and three loaded magazines from
gang member Jose Geronimo (Mugsy). Tamayo and appellant




                                2
talked about using the rifle to retaliate. During the phone call,
which was recorded by the police as part of an on-going gang
investigation, appellant imitated the sound of automatic gunfire.
Appellant said “‘I’'m gonna come out like a trooper, dog. Like the
Army.’” Appellant bragged that he had three clips that held 30
rounds each and “‘I’m going to fucking kill every [Colonia Chiques
gang member] I see, homie.’”
             Cruz, appellant, and Tamayo met at appellant’s
apartment, and then Cruz left with the rifle. Appellant kept the
ammo magazines. The next day, appellant texted Tamayo that
Cruz was with him at the apartment. Tamayo met up with them
before Cruz took an object wrapped in a blanket outside and
placed it in the trunk of his Honda Accord.
             The Oxnard Police executed search warrants and
found two .22 caliber ammo magazines and a backpack filled with
.22 caliber ammunition in appellant’s apartment. Appellant’s cell
phone had text messages and a photo of appellant holding the
assault rifle. Searching Cruz’s Honda Accord, the police found
the rifle wrapped in a blanket in the trunk.
                             Yurko Error
             Appellant argues, and the Attorney General agrees,
that appellant was not advised of his constitutional rights when
he admitted the prior strikes, and the prior serious felony
conviction. Under both the federal and state Constitutions, a
defendant must be advised of his right to a jury trial, the right to
confront witnesses against him, and the privilege against
compelled self-incrimination before the trial court accepts the
guilty plea. (Boykin v. Alabama (1969) 395 U.S. 238, 242-243: In
re Tahl (1969) 1 Cal.3d 122, 132–133.) In California, the same
rule applies when a defendant admits the truth of an alleged




                                 3
prior conviction. (In re Yurko, supra, 10 Cal.3d at p. 863; Mosby,
supra, 33 Cal.4th at p. 360.)
             After the jury returned the verdict, the prosecution
asked appellant to admit the strike priors, the prior serious
felony conviction, and the prison prior enhancement. There was
no advisement of any Boykin/Tahl/Yurko right, nor was
appellant asked to waive of those rights.
             This is known as a silent-record case. “[S]ilent-record
cases are those that show no express advisement or waiver of
the Boykin-Tahl rights before a defendant’s admission of a prior
conviction. [Citations.]” (Mosby, supra, 33 Cal.4th at p. 361.)
These cases typically arise when a “jury trial on a substantive
offense preceded the defendants’ admissions of prior
convictions. . . . [D]efendants were not told on the record of their
right to trial to determine the truth of a prior conviction
allegation. Nor did they expressly waive their right to trial. In
such cases, in which the defendant was not advised of the right to
have a trial on an alleged prior conviction, [the appellate court]
cannot infer that in admitting the prior the defendant has
knowingly and intelligently waived that right as well as the
associated rights to silence and confrontation of witnesses.”
(Id. at p. 362.) “It is the classic ‘silent record’ condemned
in Boykin (395 U.S. at p. 243 [23 L.Ed.2d at pp. 279-280]), in
language reiterated in ([People v. Howard (1992) 1 Cal.4th 1132,
1176].)” (People v. Moore (1992) 8 Cal.App.4th 411, 417.) We
accordingly reverse and remand for retrial on the prior strike and
prior serious felony conviction allegations.
               Section 654 Stay of Sentence on Count 2
             Appellant argues, and the Attorney General agrees,
that the trial court erred in not staying the sentence on count 2




                                 4
(unlawful transfer of a firearm) pursuant to section 654. At the
sentencing hearing, the trial court said the sentence should be
consecutive because counts 1 and 2 did not “arise out of the same
set of operative facts. . . . I think these two crimes stand alone.
So for that reason, I believe it must be consecutive, which is 19 . . .
years California Department of Corrections.” (Italics added.)
              The “same operative facts” language comes from
section 667, subdivision (c)(6) which provides for consecutive
sentences “[i]f there is a current conviction for more than one
felony count not committed on the same occasion, and not arising
from the same set of operative facts . . . .” (Italics added.) The
phrase “not committed on the same occasion” and “not arising
from the same set of operative facts” by implication, means that
“consecutive sentences are not mandatory under subdivision
(c)(6) if the multiple current felony convictions are ‘committed on
the same occasion’ or ‘aris[e] from the same set of operative facts.’
[Citation.]” (People v. Hendrix (1997) 16 Cal.4th 508, 512-513.)
“[Because] the three strikes law does not mandate consecutive
sentencing, section 654 applies to sentencing under the three
strikes law.” (People v. Danowski (1999) 74 Cal.App.4th 815,
824.) “In such a case, there is no ‘notwithstanding any other law’
provision [in the three strikes law] to override section 654.
Section 654 applies of its own force.” (Id. at p. 823, italics added.)
               Counts 1 and 2 involved an indivisible course of
conduct based on the same intent and objective, i.e., to retaliate.
First, by conspiring with fellow gang members to commit an
armed assault. And second, by getting (i.e., unlawfully
transferring) the rifle to carry out the assault.
                                Disposition
              The true findings on the strike priors and prior




                                  5
serious felony conviction enhancements are reversed and
remanded for retrial. If appellant waives his constitutional
rights and admits the strike priors and the prior serious felony
conviction, the trial court is free to reconsider its prior sentencing
choices, but shall stay the sentence on count 2 pursuant to
section 654. In all other respects, we affirm.
             NOT TO BE PUBLISHED.


                                                   YEGAN, J.

We concur:


             GILBERT, P. J.


             TANGEMAN, J.




                                  6
                    Benjamin Coats, Judge

               Superior Court County of Ventura

                ______________________________

            Leonard J. Klaif, under appointment by the Court of
Appeal, for Defendant and Appellant.

             Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, David E. Madeo, Acting Supervising
Deputy Attorney General, William H. Shin, Deputy Attorney
General, for Plaintiff and Respondent.